Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 1 of 54




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-2382-RM-STV

  SEBO AMERICA, LLC,

  Plaintiff,

                    v.

  THE FERNDALE GROUP, INC.;
  DOES 1- 10

  Defendants.
  _____________________________________________________________________

                         PLAINTIFF’S FIRST AMENDED COMPLAINT

                             AND DEMAND FOR JURY TRIAL

  _____________________________________________________________________



  ACTION FOR TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF ORIGIN,

  FALSE ADVERTISING, UNFAIR COMPETITION, VIOLATIONS OF THE COLORADO

  UNFAIR PRACTICES ACT, VIOLATIONS OF THE COLORADO CONSUMER

  PROTECTION ACT, PASSING OFF, AND UNJUST ENRICHMENT



  Plaintiff, SEBO America, LLC, (herein referred to as “SEBO”) for their complaint against

  The Ferndale Group, Inc. and DOES 1- 10 (herein “Defendants”) for Trademark




                                           1 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 2 of 54




  Infringement, False Designation of Origin, False Advertising, Unfair Competition,

  Violations of the Colorado Unfair Practices Act, Violations of the Colorado Consumer

  Protection Act, Passing Off, and Unjust Enrichment, by and through their counsel, state

  as follows:



                          NATURE AND BASIS OF THE ACTION

     1. SEBO brings this action in law and equity, for damages and injunctive relief arising

        from Defendant’s misappropriation of well known and distinct trademarks, of

        which SEBO has the exclusive right to control within the United States, and to stop

        the unauthorized use of the SEBO trademarks and unlawful, advertising,

        promotion, and sales of products bearing the SEBO Trademarks by Defendants.

     2. This is an action for trademark infringement, false designation of origin, false

        advertising, and unfair competition under the Lanham Act 15 U.S.C. §§ 1051 et

        seq., state law, and common law, and violations of the Colorado Unfair Practices

        Act, violations of the Colorado Consumer Protection Act, passing off, and unjust

        enrichment under state law, seeking permanent injunctive relief, and an

        accounting and judgement against Defendants for, disgorgement of profits,

        compensatory damages, punitive damages, attorney’s fees, applicable interest,

        and other relief which the Court deems lawful and just, relating to Defendant’s

        unlawful and infringing conduct.




                                            2 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 3 of 54




     3. SEBO America, LLC (SEBO) is the exclusive United States licensee or owner of

        the registered trademarks SEBO, SEBO & Design, FELIX, DART, AIRBELT, and

        WORKS FOR ME, and common law trademarks SEBO, FELIX, AUTOMATIC X,

        ESSENTIAL G, COMFORT, AIRBELT, DART, DISCO, DUO, DUO-P, and WORKS

        FOR ME, for floor maintenance equipment, including vacuum cleaners, vacuum

        cleaner dust bags, vacuum cleaner filters, vacuum cleaner attachments and

        accessories, replacement parts for vacuum cleaners, and related goods. (herein

        referred to as the ‘SEBO Trademarks’).

     4. Defendants are not authorized SEBO dealers, and are not part of SEBO’s

        Authorized Distribution Network in the United States in any manner.

     5. Products sold by Defendants which bear the SEBO Trademarks, are not covered

        under the SEBO limited warranty in the United States. (herein referred to as the

        “SEBO warranty”).

     6. Defendant’s infringing commercial advertising and promotion to consumers in the

        United States of goods bearing the SEBO Trademarks are listed on e-commerce

        websites including, Amazon.com, (herein referred to as “Amazon”) in a manner

        that makes the infringing product listings indistinguishable from authorized

        product listings.

     7. Defendant’s actions have given consumers the false impression that Defendants

        are associated or affiliated with SEBO, and that the actions and conduct of

        Defendants are authorized, approved, or sanctioned by SEBO.




                                           3 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 4 of 54




     8. Defendants have advertised and promoted products for sale to consumers in the

        United States in a manner that is misleading, is likely to cause confusion,

        deception, and/or mistake as to a non existent connection between Plaintiff and

        Defendants, and which infringes upon Plaintiff’s exclusive rights in the United

        States to control trademarks referenced in this Complaint as the SEBO

        Trademarks (herein referred to as ‘Infringing Products’).

     9. Defendants have, and continue to market, advertise, and sell products bearing

        the SEBO Trademarks in a misleading manner that does not advise consumers of

        the material differences between these goods, and the goods sold by authorized

        SEBO dealers.

     10.Defendants have marketed, advertised, and sold products bearing the SEBO

        Trademarks by stating false, misleading, and/or unqualified representations of

        fact.

     11. Defendants have used the SEBO Trademarks in commercial advertising and

        promotion which misrepresents the origin of goods and commercial activities.



                                             PARTIES

     12.Plaintiff SEBO America, LLC is a Colorado limited liability company with a principal

        place of business of 7472 S. Tucson Way, Suite 190, Centennial, CO 80112.

        Plaintiff is the exclusive United States licensee of the SEBO Trademarks.




                                           4 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 5 of 54




     13.Defendant The Ferndale Group, Inc. is a Washington corporation with a principal

        place of business of 1730 La Bounty Drive # 3-140, Ferndale, Washington,

        98248-8959, and maintain or act in concert with parties that maintain an

        Amazon.com seller account with the username and seller ID number VacSew

        Deals (previously VACSEW DISCOUNTS and Warehouse Vac Sales),

        A12ATF1URACIC7.

     14.Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery the unknown DOES

        whose capacity is not known, maintain or act in concert with parties that maintain

        the following addresses, Mailboxes Plus, 477 Peace Portal Dr. # 107 Blaine, WA

        98230 and 4463 Howard Ave Unit 3, Los Alamitos CA 90720, and maintain or act

        in concert with parties that maintain an Amazon.com seller account with the

        username and seller ID number VacSew Deals (previously VACSEW DISCOUNTS

        and Warehouse Vac Sales), A12ATF1URACIC7.

     15.Defendants listed as a party to this Complaint do not list a business name,

        personal name, phone number, or email address in connection with their Amazon

        seller account.

     16.Despite SEBO’s efforts, it is not reasonably possible for SEBO to identify all

        Defendants by name at the present time. Therefore, the true names and

        capacities, whether individual, corporate, associate, or another nature, of such




                                           5 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 6 of 54




        Defendants are unknown to SEBO, who therefore sues these unknown

        Defendants by such fictitious names.

     17.The conduct and actions alleged herein were undertaken by each Defendant

        individually, were actions that each Defendant caused to occur, were actions that

        each Defendant authorized, controlled, directed, and/or had the ability to

        authorize, control, and/or direct, and/or were actions that each Defendant

        engaged in, assisted in, or otherwise contributed to, and are actions for which

        each Defendant is liable.

     18.SEBO believes that information obtained in discovery will lead to the identification

        of the fictitious named Defendant’s true identities, and permit SEBO to amend this

        Complaint to state the specific names and capacities of such Defendants.

        Specifically, SEBO intends to subpoena the relevant contact of the e-commerce

        platforms upon which Defendants advertise, market, and sell goods bearing the

        SEBO Trademarks in a manner which infringes upon Plaintiff’s legal rights as

        detailed in this Complaint, in order to learn the identity and other important

        information about Defendants.

     19.SEBO further believes that the information obtained in discovery may lead to the

        identification of additional infringing parties to be added to this Complaint as

        Defendants.




                                            6 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 7 of 54




                                    JURISDICTION AND VENUE

     19.This court has subject matter jurisdiction over SEBO’s federal law claims for

        trademark infringement, false advertising, false designation of origin, and unfair

        competition under Section 39 of the Lanham Act, 15 U.S.C. § 1121, and under 28

        U.S.C. §§ 1331 and 1338(a) & (b). This court has subject matter jurisdiction over

        SEBO’s state law claims under 28 U.S.C. § 1367.

     20.SEBO’s federal claims which are predicated on 15 U.S.C. § 1114 and 15 U.S.C. §

        1125(a) & (b), and its claims arising under the laws of the State of Colorado are

        substantially related to its federal claims such that they form part of the same

        case or controversy.

     21.This court has personal jurisdiction over Defendants because Defendants have

        used Plaintiff’s trademarks in an infringing manner to market and advertise their

        products to consumers in Colorado.

     22.Defendants are further subject to personal jurisdiction in this judicial district as

        Plaintiff is being damaged by Defendant’s tortious conduct within this judicial

        district. Additionally, Defendants are subject to personal jurisdiction in this judicial

        district because Defendants have purposefully availed themselves to the laws and

        jurisdiction of Colorado through their marketing and advertising to consumers in

        Colorado.




                                             7 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 8 of 54




     23.Defendants have marketed and advertised products bearing Plaintiff’s trademarks

        to consumers in Colorado, and done so with knowledge and awareness that their

        marketing would reach Colorado consumers. Moreover, Defendants are subject

        to personal jurisdiction in this judicial district because the online sales channels

        upon which they advertise in an infringing manner are accessible by consumers

        residing in Colorado.

     24.Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391 because

        Defendants are subject to personal jurisdiction in this judicial district, and because

        a substantial part of the events giving rise to Plaintiff’s claims occurred in this

        judicial district.



                 Relevant Facts Regarding Plaintiff and the SEBO Trademarks

     25.Plaintiff, SEBO, markets within this judicial district and throughout the United

        States, floor maintenance equipment, including vacuum cleaners, vacuum cleaner

        dust bags, vacuum cleaner filters, vacuum cleaner attachments and accessories,

        and replacement parts for vacuum cleaners bearing the SEBO Trademarks.

     26.The SEBO wordmark is registered with the USPTO in International Class 007,

        which was issued by the USPTO on April 9, 2019, (U.S. Trademark Registration

        5722486). This mark has been used in commerce since at least September 01,

        1998.




                                             8 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 9 of 54




     27.The SEBO & Design composite trademark is registered with the United States

        Patent Trademark Office (herein referred to as USPTO) in International Class

        007, which was issued by the USPTO on September 26, 2000 (U.S. Trademark

        Registration 2389278). This mark has been used in commerce since at least

        September 01, 1998.

     28.The FELIX wordmark is registered with the USPTO in International Class 007,

        which was issued by the USPTO on October 14, 2008 (U.S. Trademark

        Registration 3518178). This mark has been used in commerce since at least

        February 01, 2005.

     29.The DART wordmark is registered with the USPTO in International Class 007,

        which was issued by the USPTO on February 20, 2007 (U.S. Trademark

        Registration 3210439). This mark has been used in commerce since at least June

        01, 2005.

     30.The AIRBELT wordmark is registered with the USPTO in International Class 007,

        which was issued by the USPTO on April 9, 2019 (U.S. Trademark Registration

        5722485). This mark has been used in commerce since at least January 31,

        2002.

     31.The WORKS FOR ME wordmark is registered with the USPTO in International

        Class 007, which was issued by the USPTO on February 8, 2011 (U.S. Trademark

        Registration 3915934). This mark has been used in commerce since at least

        February 8, 2011.




                                         9 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 10 of 54




     32.The SEBO Trademarks have solidified their distinctive nature in the marketplace

        through longstanding and continuous use and promotion of products bearing the

        SEBO Trademarks throughout the United States.

     33.The SEBO Trademarks have acquired substantial goodwill with consumers and

        businesses in the United States through extensive sales and marketing efforts by

        SEBO and the SEBO Authorized Distribution network.

     34.The SEBO Trademarks have acquired distinctiveness as a source identifier of

        Plaintiff’s vacuum cleaners, vacuum cleaner dust bags, vacuum cleaner filters,

        vacuum cleaner attachments and accessories, and replacement parts for vacuum

        cleaners among the relevant consuming public.



   Relevant Facts Regarding Plaintiff’s Efforts to Protect the Goodwill and Integrity

                                       of their Trademarks

     35.SEBO places great importance on consumers receiving the best possible product

        experience, and receiving accurate and honest information regarding the

        guarantees and/or warranties covering products that bear the SEBO Trademarks.

     36.Plaintiff devotes a significant amount of time, effort, and resources toward its

        efforts to safeguard the goodwill of the SEBO Trademarks.

     37.The nature of e-commerce sales from around the world via same day delivery

        has only increased the competitive nature of the marketplace for goods that

        Plaintiff markets and sells.




                                             10 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 11 of 54




     38.The non in person nature of e-commerce itself places a heightened importance

        on the entire consumer experience, from inquiry to sale, and thereafter through

        service and support.

     39.Consumers have gained the ability to use their exact purchasing standards and

        requirements to narrow a marketplace of voluminous options down to one brand,

        product, and/or seller. Consumer purchasing decisions can be influenced by a

        myriad of factors, including price, seller rating, seller reviews, seller support,

        brand rating, product rating, customer support, technical support, and warranties.

     40.By distributing goods bearing the SEBO Trademarks through its own website and

        exclusive distribution channels, Plaintiff is able to ensure that the integrity and

        reputation of the SEBO Trademarks are maintained.

     41.SEBO vets authorized SEBO dealers prior to their approval to conduct sales of

        products bearing the SEBO Trademarks in the United States.

     42.Authorized SEBO dealers are provided with training, support, and required to

        transact business, maintain quality control, and provide service in a manner that

        reaches the standard that consumers expect when they encounter the SEBO

        Trademarks.

     43.SEBO has expended substantial resources to both create, and ensure, goodwill

        and loyalty among the relevant consuming public and authorized SEBO dealers,

        including by providing superior customer service, and warranty coverage.




                                            11 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 12 of 54




     44.SEBO cannot ensure that products bearing the SEBO Trademarks that are

        sourced from outside its authorized distribution channels are properly labeled as

        required under United States law, and meet all regulatory standards.

     45.SEBO cannot ensure that products bearing the SEBO Trademarks that are

        sourced from outside its authorized distribution channels contain instructions, and

        other documents that are written in the English language.

     46.For all of these reasons, the SEBO Trademarks are recognized by the general

        consuming public of the United States, and SEBO is recognized as the source of

        products bearing the SEBO Trademarks.

     47.As a result of the first-rate quality and exclusive distribution of goods bearing the

        SEBO Trademarks, and because SEBO is recognized as the source of such high

        quality goods, the SEBO Trademarks have gained substantial value.



      The Challenges that E-Commerce Marketplaces Present to the Integrity and

                             Goodwill of Plaintiff’s Trademarks

     48.Constant technological advances in e-commerce and logistics have provided a

        pathway to flood the U.S. e-commerce market with grey market goods, which has

        required Plaintiff to expend additional resources to protect the goodwill and

        reputation of the SEBO Trademarks.

     49.Sales of retail goods through e-commerce channels have increased exponentially

        in the last decade. According to the Federal Reserve Bank of St. Louis, from Q1




                                            12 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 13 of 54




            2009 to Q1 2019, retail sales completed via e-commerce platforms increased

            from 3.8 percent 10.2 percent.1 From Q2 2009 to Q1 2019, retail sales revenue

            for transactions completed via e-commerce platforms increased over

            four-hundred percent, from 34.1 billion to 137.7 billion dollars.2

        50.The challenges faced by consumers and the impact on brand owners are directly

            correlated, thereby causing significant challenges for brand owners in maintaining

            the consumer goodwill associated with their trademarks.

        51.A brick and mortar environment allows a consumer to touch and interact with

            goods and/or their packaging prior to selecting a particular product. Consumers

            can inspect the packaging, read the text, and select a specific package from the

            available inventory.

        52.Online marketplaces require a consumer to trust the good faith efforts of the

            many potential parties that interact with a product, and a consumer, both before

            and after a potential purchase.

        53.Online marketplaces do not allow a consumer to directly interact with goods prior

            to purchasing them. Rather, consumers must rely upon the information that a

            vendor chooses to make available to them via text and/or audio/video.

        54.Consumers must trust that the goods as listed on the internet, with their exact

            titles, descriptions, photos, and videos, are the same ones that arrive.




  1
      https://fred.stlouisfed.org/series/ECOMPCTSA
  2
      https://fred.stlouisfed.org/series/ECOMSA


                                                     13 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 14 of 54




     55.Online e-commerce marketplaces allow third parties to sell goods using an ‘alias’.

        This allows parties to obtain goods bearing a brand owner’s intellectual property,

        namely trademarks, trade dress, and copyrights, through unauthorized channels

        (also known as “grey market goods”) and sell them to consumers, thereby

        usurping the direct financial gain that was intended for an authorized vendor, all

        the while obscuring their identity, capacity, and contact information from

        consumers and brand owners.

     56.The ability for third party vendors on e-commerce platforms to use an alias can

        leave a consumer without the ability to reasonably communicate with a vendor

        regarding issues or concerns with their transaction. Furthermore, the use of an

        alias makes it extremely challenging for brand owners to stop infringing and

        harmful conduct by such vendors.

     57.When a consumer searches for a specific brand on an e-commerce platform,

        including such platforms by, Amazon, eBay, Newegg, Walmart, Sears, and Kmart,

        the consumer is presented with a selection of authorized and non authorized

        sellers jumbled together, without any distinction between them.

     58.On some e-commerce marketplaces, including Amazon, one product listing may

        include the option to purchase the listed goods from multiple authorized and non

        authorized sellers.

     59.Consumers that are not presented with the identity of the vendor are more likely

        to associate their frustrations and complaints with the brand owner.




                                          14 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 15 of 54




     60.Consumers expect that goods which bear a trademark owner’s trademarks are

        coming from an authorized vendor who can provide such goods without any

        material differences.

     61.Online e-commerce marketplaces further allow a consumer to take their

        frustrations out on the goodwill associated with a trademark and the brand owner

        with a few clicks or keystrokes.

     62.With the widespread availability of one-hour delivery, a consumer can purchase a

        product at 8:00am and by 9:05am take a wrecking ball to decades worth of

        consumer goodwill, all through no fault of the trademark owner, and with no direct

        ability for the trademark owner to remove negative comments and reviews from

        e-commerce platforms or internet review websites.



      Plaintiff’s Goods Have Been the Subject of Numerous Negative Reviews on

    E-Commerce Marketplaces from Consumers Upset About Unauthorized Sellers

                        and Defective and/or Non Genuine Goods

     63.Plaintiffs have been harmed as a result of issues and dissatisfaction caused by

        unauthorized vendors on e-commerce marketplaces. Negative reviews containing

        SEBO trademarks reference concerns including non genuine goods advertised as

        genuine, defective goods, and shipping / service issues.

     64.One listing for ten ‘generic’ vacuum bags, contains the listing title of “10 Sebo

        6629AM K Series Canister Vacuum Bags, for K2 and K3 Canister Models 10pk by




                                           15 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 16 of 54




        Generic. The consumer is immediately notified of a quantity, brand name, and

        model number. If they continued reading thereafter, the word generic does not

        appear until the seventeenth and final term of the listing title. Furthermore, the

        term generic may not appear at all on the initial screen of a consumer using a

        mobile device.




     65.The same listing as referenced in paragraph 64 contains a one star rating and the

        review “Not only do these bags stink but their vacuum does not suck. Just an

        overpriced piece of useless garbage. This is the worse [sic] vacuum I ever bought

        so don’t buy the bags.”




     66.The same listing as referenced in paragraphs 64 and 65 contains a one star

        rating and the review “Do NOT BUY this [sic] bags it’s the wrong bags for the

        canister vacuum k3 won’t fit. I don’t know why this people just put something there

        when they know it won’t work for canister very disappointed with this seller . . . .”




                                           16 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 17 of 54




     67.Another infringing listing contains a one star rating and the review “Received

        wrong product. I received the wrong vacuum filter inside a plastic bag that had the

        right part number on it.”




     68.The same listing as referenced in paragraph 67 contains a one star rating and the

        review “The item pictured is not what will be shipped to you. The filter you will

        receive will be 1/2 the size and will not fit your vacuum.




     69.The same listing as referenced in paragraphs 67 and 68 contains a two star

        rating and the review “received wrong filters. Got the 5143 but it was labled [sic]

        2846.”




     70.Another example contains a one star rating and the review “Sent incorrect

        product by two separate vendors.”




                                           17 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 18 of 54




     71.The same listing as referenced in paragraph 70 contains a one star rating with

        the review “My problem is not with the Pre-motor filter, but the BAGS!!!! They are

        HALF the size that they should be!!




     72.Upon information and belief that will likely have evidentiary support after a

        reasonable opportunity for further investigation or discovery, other consumers

        have left negative reviews as a result of unauthorized sellers listing goods bearing

        the SEBO Trademarks with falsely advertised titles and/or descriptions, selling

        non genuine goods as genuine, damaged goods, and defective goods.



           Plaintiff Maintains a Policy of Rigorous and Routine Monitoring of it’s

                    Authorized Dealer Network and E-Commerce Platforms

     73.As infringement has increased on e-commerce platforms, SEBO has in tandem

        implemented policies and procedures to protect consumers of goods bearing the

        SEBO Trademarks from infringing goods and infringing sellers, and to protect the

        goodwill and value of SEBO and the SEBO Trademarks.




                                           18 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 19 of 54




     74.Plaintiff’s efforts have included making certain products available for sale via only

        brick and mortar retail locations.

     75.Plaintiff has a vested interest in ensuring that consumers of goods bearing the

        SEBO Trademarks will encounter advertising and promotion that is honest and

        accurate; receive genuine goods that are not damaged or defective, and are

        exactly as described in the e-commerce listing that they were purchased based

        upon; receive goods that have been appropriately packaged for shipping, and

        arrive timely based upon reasonable consumer expectations; and receive a high

        level of service and support.

     76.SEBO adheres to the quality control requirements that it sets forth, and conducts

        routine monitoring of Authorized SEBO Dealers for compliance.

     77.Goods that bear the SEBO Trademarks require attention and care for the safety

        of consumers, and for product maintenance. It is therefore, imperative that SEBO

        not be impeded in their efforts to maintain quality control standards and protect

        consumers and the goodwill of the SEBO Trademarks from infringing goods and

        infringing vendors.




                                             19 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 20 of 54




          Genuine OEM SEBO Goods Come with the SEBO Limited Warranty, While

                                   Infringing Products Do Not

     78.Plaintiff offers a warranty on goods that are sold bearing the SEBO Trademarks.

        The SEBO warranty only applies to SEBO products purchased from Authorized

        SEBO Dealers located in the United States of America.

     79.SEBO cannot control the quality of the goods, or the level of service and support,

        or lack thereof, when goods are purchased from unauthorized vendors.

        Therefore, the SEBO warranty excludes goods that are purchased from outside of

        SEBO’s Authorized Dealer Network.

     80.The SEBO Warranty is a material component of genuine goods that are sold

        bearing the SEBO Trademarks.

     81.Consumers must further trust that such goods, along with their warranty, service,

        and support, are of the nature and quality that is associated with the trademark

        and its owner.

     82.Consumers would find coverage by the SEBO Warranty, or exclusion from such

        coverage to be a material difference and a relevant factor in their purchasing

        decision, and their feelings regarding the product and the trademarks that it

        bears.

     83.The material nature of warranty coverage or lack thereof, and the false

        advertising of such warranty coverage would impact a consumer’s decision to




                                          20 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 21 of 54




        purchase products that bear Plaintiff’s trademarks, recommend Plaintiff’s goods to

        others, or irreparably harm Plaintiff by posting negative reviews and/or telling

        others about their unsatisfactory experiences.

     84.Despite not being required to honor the warranty on goods purchased from non

        authorized vendors, Plaintiff is faced with the choice of denying warranty

        coverage, thereby further upsetting consumers who have been confused and

        misled by non authorized vendors, or honoring such coverage.

     85. If Plaintiff denies warranty coverage to consumers who have purchased products

        from non authorized vendors, Plaintiff risks tarnishment of the SEBO Trademarks,

        and in turn, its overall business.

     86. If Plaintiff honors warranty coverage for consumers who have purchased

        products from non authorized vendors, it provides free services and benefits at its

        own expense and loss, and to the direct benefit of the non authorized vendor.

     87.For the foregoing reasons as set forth above, the goods being advertised,

        promoted, and sold by Defendants which bear the SEBO Trademarks are not

        subject to quality control and service standards by SEBO, which are material

        differences and relevant factors in consumer purchasing decisions, and their

        feelings regarding the product and the trademarks that it bears.



                        Relevant Conduct Regarding Defendants

     88.Defendants are not Authorized SEBO Dealers.




                                             21 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 22 of 54




     89.Defendants have not been authorized by SEBO to use the SEBO Trademarks, or

        hold out to the public that they are associated in any way with SEBO, or that

        SEBO has authorized or sponsored the conduct of Defendants in any manner.

     90.Defendant has changed their Amazon username multiple times, including several

        times days after being contacted by Plaintiff regarding a test buy made by

        Plaintiff.

     91.Defendants have marketed goods using the SEBO trademarks to unsuspecting

        customers on Amazon.com through online listings that indicate the ‘condition’ of

        said goods as ‘new’, when Defendants are not Authorized SEBO Dealers, and the

        Amazon.com ‘Condition guidelines’ state, “New: Just like it sounds. A brand-new

        item. Original manufacturer's warranty, if any, still applies, with warranty details

        included in the listing comments”.

     92.Defendants have engaged in an intentional scheme to compete unfairly as

        displayed by their actions and conduct in the course of selling vacuum cleaner

        parts and accessories bearing the SEBO Trademarks.

     93.Defendants have advertised and sold replacement parts for use with Plaintiff’s

        floor care maintenance products in a manner that falsely implies an association

        with Defendants, which is likely to cause confusion, or to cause mistake, or to

        deceive.




                                             22 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 23 of 54




     94.Defendants have reproduced and/or copied trademarks which Plaintiff has the

        exclusive right to control in the United States, in connection with the sale, offering

        for sale, and advertising of goods in commerce.

     95. Defendants have purchased products bearing the SEBO Trademarks from

        outside of SEBO’s Authorized Dealer Network and marketed these products to

        consumers in a deceptive and infringing manner.

     96.Defendants continue to use the SEBO trademarks to market and sell products in

        a manner which implies through online listing titles, descriptions, and by omission

        of information that products and/or advertisements which bear the SEBO

        trademarks and are sold by Defendants are covered by the SEBO warranty.

     97. Defendants have knowingly and willfully advertised products bearing the SEBO

        Trademarks in the United States without advising consumers of the material

        differences between products marketed and sold by Defendants and products

        that are authorized for sale in the United States by SEBO and that bear the SEBO

        Trademarks.

     98.Products bearing the SEBO Trademarks that Defendants advertise, promote, and

        sell to consumers in the United States do not include the same warranty as non

        infringing goods that are advertised, promoted, and sold by parties authorized by

        SEBO to market and sell goods bearing the SEBO Trademarks in the United

        States.




                                           23 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 24 of 54




     99.The difference in warranty coverage between the products that are advertised,

        promoted, and sold to consumers, by Defendants, and those authorized by SEBO

        to advertise, promote, and sell products bearing the SEBO Trademarks in the

        United States, is a material difference and a relevant factor in consumer

        purchasing decisions.

     100.   Reduced and/or excessively high prices advertised by Defendants for

        products bearing the SEBO Trademarks renders the infringing products sold by

        Defendants materially different from goods bearing the SEBO Trademarks and

        sold to consumers in the United States by parties authorized by SEBO to do so.

     101.   Goods bearing the SEBO Trademarks that originate from sources outside of

        SEBO’s Authorized Distribution Network, and which are marketed, advertised, and

        sold by Defendants, exclude coverage by the SEBO Warranty. Therefore, the

        infringing products are materially different from goods purchased from Authorized

        SEBO Dealers in the United States.

     102.   The products bearing the SEBO Trademarks and being marketed, promoted,

        and sold by Defendants were and are materially different from those products

        bearing the SEBO Trademarks and being advertised, promoted, and sold by

        parties authorized to do so by SEBO.

     103.   Defendant’s online listings that offer for sale products bearing the SEBO

        Trademarks, are advertised and promoted as ‘new’, while such products are




                                          24 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 25 of 54




        materially different from products bearing the SEBO Trademarks and being

        advertised, promoted, and sold by parties authorized to do so by SEBO.

     104.   Defendant’s actions of marketing, advertising, and selling products bearing

        Plaintiff’s trademarks at a reduced and/or excessively high price to that of SEBO’s

        Authorized Dealer Network constitutes unfair competition, and has caused Plaintiff

        to suffer irreparable harm to its goodwill and reputation with both the consuming

        public and those authorized by SEBO to market, promote, and sell products

        bearing the SEBO Trademarks in the United States.

     105.   The harm caused by Defendants has had a negative effect on interstate

        commerce, as goods bearing Plaintiff’s trademarks are sold throughout the United

        States.

     106.   The false and deceptive association with SEBO that has been inflicted by

        Defendants creates a misleading and untrue association with the sales practices,

        service level, products, reviews, and reputation of Defendants with SEBO.

     107.   Negative reviews posted on items for sale by Defendants tarnish the goodwill

        that SEBO has established in the marketplace.

     108.   Defendant’s actions have caused confusion with Plaintiff as to the origin,

        sponsorship, and/or affiliation of Defendants and the goods sold by Defendants.

     109.   Defendant’s actions have created a false association with SEBO, and the

        SEBO Trademarks.




                                          25 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 26 of 54




     110.   Defendant’s actions have created a false sense that SEBO has authorized or

        sponsored Defendant’s conduct.

     111.   Defendants have marketed goods using the SEBO trademarks to

        unsuspecting consumers in a manner that indicates that consumers are

        purchasing genuine SEBO products that are fully backed by the SEBO warranty in

        the United States.

     112.   Defendant’s listings on e-commerce platforms create a misleading connection

        to SEBO, and a false association of authorization or sponsorship by SEBO of

        Defendant’s actions, including through the use of the SEBO trademarks.

     113.   Defendant’s listings indicate and imply that SEBO is affiliated with, or that such

        listings are in conjunction with, other companies that SEBO has no connection or

        affiliation with, and as a result of which Defendant has irreparably damaged the

        goodwill of SEBO and the SEBO trademarks.

     114.   Therefore, SEBO brings this action against Defendants under the Lanham Act,

        Colorado state law, and common law.

     115.   Unless Defendant’s illegal and infringing conduct is enjoined, Plaintiff will suffer

        irreparable injury for which there is no adequate remedy at law.



                 COUNT I: Federal Trademark Infringement – 15 U.S.C. § 1114

     116.   Plaintiff incorporates and realleges by reference the allegations in the

        preceding paragraphs as if separately repeated here.




                                           26 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 27 of 54




     117.   SEBO is the exclusive United States licensee of the SEBO Trademarks.

     118.   SEBO’s USPTO registrations are valid and subsisting trademarks in full force

        and effect.

     119.   Defendants have willfully and knowingly used in commerce, trademarks that

        are registered with the USPTO and of which SEBO is the exclusive licensee of in

        the United States.

     120.   Defendant’s knowing and willful use of the SEBO Trademarks in connection

        with their unauthorized and misleading advertising, promotion, and sale of goods

        bearing the SEBO Trademarks is likely to cause confusion, cause mistake, or

        deceive.

     121.   Defendant’s knowing and willful use of the SEBO Trademarks falsely suggests

        that the infringing goods sold by Defendants are the same exact product in all

        manners as those advertised, promoted, and sold by parties authorized to do so

        by SEBO.

     122.   Plaintiff’s sales channels overlap with that of Defendant’s.

     123.   Plaintiff has not, and does not authorize Defendant’s use of the SEBO

        Trademarks.

     124.   Defendant’s unauthorized use of the SEBO Trademarks has caused, and is

        likely to cause confusion, mistake, and deception among the general consuming

        public that the products bearing the SEBO Trademarks and being sold, promoted,




                                           27 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 28 of 54




        and advertised by Defendants, originate from, are associated with, approved by,

        or are otherwise authorized by Plaintiff.

     125.   Defendant’s conduct constitutes trademark infringement in violation of 15

        U.S.C. § 1114 (1).

     126.   Defendant’s wrongful conduct has occurred in the regular course of business,

        and with knowledge that such unauthorized copying, reproduction, and or/

        imitation in advertising, promoting, and selling goods bearing the SEBO

        Trademarks in a manner that fails to indicate that such goods are materially

        different from goods bearing the SEBO Trademarks and authorized by SEBO to

        be marketing and sold to consumers in the United States, is likely to cause

        confusion, mistake, or deception.

     127.   Plaintiff has been, and will continue to be harmed by the wrongful actions of

        Defendants. Defendant’s conduct has irreparably harmed Plaintiff, and will

        continue to do so unless enjoined by the Court.

     128.   Plaintiff has no adequate remedy at law.

     129.   Pursuant to 15 U.S.C. § 1116, SEBO is entitled to injunctive relief enjoining

        Defendant’s infringing conduct.

     130.   The harm caused to Plaintiff’s business, goodwill, reputation, and profits are a

        direct and proximate result of Defendant’s intentional, deliberate, and willful use of

        Plaintiff’s trademarks in an infringing manner.




                                            28 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 29 of 54




     131.    Plaintiff continues to be injured in an amount that has not yet been fully

        ascertained.

     132.   As a result of Defendant’s conduct, SEBO has been harmed and is entitled to

        damages, including but not limited to, Defendant’s profits from the sale of all

        infringing products, actual damages, statutory damages, treble damages, and

        corrective advertising damages.

     133.   The intentional, deliberate, and willful actions of Defendants render this an

        exceptional case, entitling Plaintiff to enhanced damages and an award of

        attorney’s fees and costs associated with the action pursuant to 15 U.S.C. §

        1117(a).

     134.    The damage caused to Plaintiff by Defendants cannot be fully measured or

        compensated for in economic terms. Such irreparable harm will continue unless

        Defendants are enjoined from such conduct.



            COUNT II: False Designation of Origin – 15 U.S.C. § 1125(a)(1)(A)

     135.   Plaintiff incorporates and realleges by reference the allegations in the

        preceding paragraphs as if separately repeated here.

     136.   Through their unauthorized use of the SEBO Trademarks, Defendants have

        falsely designated the origin of products bearing the SEBO Trademarks, and

        competed unfairly with Plaintiff, in direct violation of Section 43(a) of the Lanham

        Act, 15 U.S.C. § 1125(a).




                                            29 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 30 of 54




     137.   Defendant’s infringing conduct in connection with the SEBO Trademarks has

        been willful, and likely to cause confusion, mistake, or deception as to the

        affiliation, connection or association of Plaintiff with Defendants.

     138.   Defendant’s infringing conduct in connection with the SEBO Trademarks has

        been willful, and likely to cause a false belief that Plaintiff sponsors, approves of,

        or authorizes Defendant’s conduct.

     139.   Defendants acted purposefully to create a false or misleading association in

        order to trade off of the extensive goodwill that Plaintiff’s trademarks have

        established.

     140.   SEBO has been, and is likely to continue to be damaged by the wrongful

        actions of Defendants. Defendant’s conduct has irreparably harmed Plaintiff, and

        will continue to do so unless enjoined by the Court.

     141.   Plaintiff has no adequate remedy at law and pursuant to 15 U.S.C. § 1116,

        SEBO is entitled to injunctive relief enjoining Defendants’ infringing conduct.

     142.   The harm caused to Plaintiff is a direct and proximate result of Defendant’s

        intentional, deliberate, and willful use of Plaintiff’s trademarks in an infringing

        manner.

     143.   Plaintiff continues to be injured in an amount that has not yet been fully

        ascertained.

     144.   As a result of Defendant’s conduct in violation of 15 U.S.C. § 1125(a), SEBO

        has been harmed and is entitled to damages, including but not limited to,




                                            30 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 31 of 54




        Defendant’s profits from the sale of all infringing products, actual damages,

        statutory damages, treble damages, and corrective advertising damages.

     145.   The damage caused to Plaintiff by Defendants cannot be fully measured or

        compensated for in economic terms. Such irreparable harm will continue to occur

        against Plaintiff and the consuming public, and for which Plaintiff has no adequate

        remedy at law, unless Defendants are enjoined from such conduct.

     146.   The intentional, deliberate, and willful actions of Defendants render this an

        exceptional case, entitling Plaintiff to enhanced damages and an award of

        attorney’s fees and costs associated with the action pursuant to 15 U.S.C. §

        1117(a).

     147.   The damage caused to Plaintiff by Defendants cannot be fully measured or

        compensated for in economic terms. Such irreparable harm will continue unless

        Defendants are enjoined from such conduct.



                   COUNT III: False Advertisement - 15 U.S.C. § 1125(a)(1)(B)

     148.   SEBO incorporates and realleges by reference the allegations in the

        preceding paragraphs as if separately repeated here.

     149.   Defendants unlawfully used the SEBO Trademarks in advertising and

        promoting products for sale to the relevant purchasing public.

     150.   The use of the SEBO Trademarks by Defendants in connection with their

        unauthorized advertising, promotion, and sale of the infringing products to




                                           31 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 32 of 54




        consumers in the United States misrepresents the nature, characteristics,

        qualities, and origin of the products.

     151.   Defendant’s use of the SEBO Trademarks in connection with the unauthorized

        advertising, promotion, and sale of the infringing products to consumers in the

        United States is likely to cause confusion, cause mistake, or deceive.

     152.   Defendant’s use of the SEBO Trademarks in connection with the unauthorized

        advertising, promotion, and sale of the infringing products to consumers in the

        United States falsely suggests that the infringing products sold by Defendants are

        exactly the same as, and not materially different from, those sold by parties

        authorized to do so by Plaintiff.

     153.   Defendant’s use the SEBO Trademarks in connection with the unauthorized

        advertising, promotion, and sale of the infringing products to consumers in the

        United States falsely suggests that the infringing products originate from Plaintiff,

        and/or that Defendant’s actions are approved by, or are otherwise authorized by

        Plaintiff.

     154.   SEBO has been, and is likely to continue to be damaged by the wrongful

        actions of Defendants. Defendant’s conduct has irreparably harmed Plaintiff, and

        will continue to do so unless enjoined by the Court.

     155.   Plaintiff has no adequate remedy at law, and pursuant to 15 U.S.C. § 1116,

        SEBO is entitled to injunctive relief enjoining Defendant’s infringing conduct.




                                            32 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 33 of 54




     156.   The harm caused to Plaintiff is a direct and proximate result of Defendants’

        intentional, deliberate, and willful use of Plaintiff’s trademarks in an infringing

        manner.

     157.   Plaintiff continues to be injured in an amount that has not yet been fully

        ascertained.

     158.   As a result of Defendant’s conduct in violation of 15 U.S.C. § 1125(a)(1)(B),

        SEBO has been harmed and is entitled to damages, including but not limited to,

        Defendant’s profits from the sale of all infringing products, actual damages,

        statutory damages, treble damages, and corrective advertising damages.

     159.   The damage caused to Plaintiff by Defendants cannot be fully measured or

        compensated for in economic terms. Such irreparable harm will continue to occur

        against Plaintiff and the consuming public, and for which Plaintiff has no adequate

        remedy at law, unless Defendants are enjoined from such conduct.

     160.   The intentional, deliberate, and willful actions of Defendants render this an

        exceptional case, entitling Plaintiff to enhanced damages and an award of

        attorney’s fees and costs associated with the action pursuant to 15 U.S.C. §

        1117(a).

     161.   The damage caused to Plaintiff by Defendants cannot be fully measured or

        compensated for in economic terms. Such irreparable harm will continue unless

        Defendants are enjoined from such conduct.




                                            33 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 34 of 54




                       COUNT IV: Unfair Competition 15 U.S.C. § 1125(a)

     162.   SEBO incorporates and realleges by reference the allegations in the

        preceding paragraphs as if separately repeated here.

     163.   Plaintiff has the exclusive right to control the SEBO Trademarks in the United

        States.

     164.   Defendants have willfully and knowingly used, and continue to use, the SEBO

        Trademarks in interstate commerce by advertising and selling goods bearing the

        SEBO Trademarks without the consent of SEBO.

     165.   The products advertised and sold by Defendants bearing the SEBO

        Trademarks are not authorized for sale by SEBO.

     166.   The products advertised and sold by Defendants bearing the SEBO

        Trademarks are excluded from coverage by the SEBO Warranty.

     167.   The SEBO Warranty is a material component of genuine goods that are sold

        bearing the SEBO Trademarks and a relevant factor in consumer purchasing

        decisions.

     168.   Defendants are not subjected to vetting by SEBO, or required to transact

        business in a manner that reaches the standard that consumers expect when

        they encounter the SEBO Trademarks.




                                          34 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 35 of 54




     169.   SEBO has no ability to control the quality of the goods or the manner and level

        of customer service and support for goods that are purchased from unauthorized

        vendors.

     170.   The products advertised and sold by Defendants bearing the SEBO

        Trademarks are materially different from products bearing the SEBO Trademarks

        and sold by Authorized SEBO Dealers based on their exclusion from the SEBO

        Warranty, and SEBO’s lack of ability to exercise quality control measures.

     171.   Defendant’s advertising and sale of goods bearing the SEBO Trademarks at a

        reduced and/or excessively high price to that of SEBO’s Authorized Dealer

        Network competes with SEBO in an unfair manner.

     172.   The unauthorized advertising and sale of goods by Defendants is likely to

        cause confusion, or to cause mistake, or to deceive because such promotion of

        products bearing the SEBO Trademarks by Defendants suggests that such

        products are subject to the SEBO Warranty, when they are actually expressly

        excluded from such warranty.

     173.    The unauthorized advertising and sale of goods by Defendants is likely to

        cause confusion, or to cause mistake, or to deceive because such promotion of

        products bearing the SEBO Trademarks by Defendants suggests that such

        products are genuine SEBO goods, when they are not.

     174.   The unauthorized advertising and sale of goods by Defendants is likely to

        cause confusion, or to cause mistake, or to deceive because such promotion of




                                          35 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 36 of 54




        products bearing the SEBO Trademarks by Defendants suggests that Defendant’s

        actions are approved by, or are otherwise authorized by Plaintiff.

     175.   Defendant’s unauthorized use of the SEBO Trademarks has infringed upon

        and materially damaged the value of the SEBO Trademarks and caused

        significant damage to SEBO’s business relationships.

     176.   SEBO has been, and is likely to continue to be damaged by the wrongful

        actions of Defendants. Defendant’s conduct has irreparably harmed Plaintiff, and

        will continue to do so unless enjoined by the Court.

     177.   Plaintiff has no adequate remedy at law, and pursuant to 15 U.S.C. § 1116,

        SEBO is entitled to injunctive relief enjoining Defendant’s infringing conduct.

     178.   The harm caused to Plaintiff is a direct and proximate result of Defendants’

        intentional, deliberate, and willful use of Plaintiff’s trademarks in an infringing

        manner.

     179.   Plaintiff continues to be injured in an amount that has not yet been fully

        ascertained.

     180.   As a result of Defendant’s conduct in violation of 15 U.S.C. § 1125(a), SEBO

        has been harmed and is entitled to damages, including but not limited to,

        Defendant’s profits from the sale of all infringing products, actual damages,

        statutory damages, treble damages, and corrective advertising damages.

     181.   The damage caused to Plaintiff by Defendants cannot be fully measured or

        compensated for in economic terms. Such irreparable harm will continue to occur




                                            36 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 37 of 54




        against Plaintiff and the consuming public, and for which Plaintiff has no adequate

        remedy at law, unless Defendants are enjoined from such conduct.

     182.   The intentional, deliberate, and willful actions of Defendants render this an

        exceptional case, entitling Plaintiff to enhanced damages and an award of

        attorney’s fees and costs associated with the action pursuant to 15 U.S.C. §

        1117(a).

     183.   The damage caused to Plaintiff by Defendants cannot be fully measured or

        compensated for in economic terms. Such irreparable harm will continue unless

        Defendants are enjoined from such conduct.




                          COUNT V: Common Law Unfair Competition

     184.   SEBO incorporates and realleges by reference the allegations in the

        preceding paragraphs as if separately repeated here.

     185.   Defendants have purposefully availed themselves of the laws and jurisdiction

        of Colorado through their marketing and advertising to consumers in Colorado

        with knowledge and awareness that their marketing and advertising, and use of

        the SEBO Trademarks would reach Colorado consumers.

     186.   Defendant’s unlawful and unauthorized conduct and use of the SEBO

        Trademarks constitutes unfair competition with SEBO in violation of Colorado

        state law.




                                           37 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 38 of 54




     187.   Defendant’s conduct has been, and continues to be, designed to cause

        confusion among the consuming public as to the source that Defendant’s

        products originate from, an incorrect association with SEBO and the SEBO

        Trademarks, and false perception and belief that Defendant’s actions are

        approved by, or are otherwise authorized by Plaintiff.

     188.   Defendant’s conduct as alleged herein constitutes misappropriation of

        Plaintiff’s valuable intellectual property rights and substantial goodwill associated

        with the SEBO Trademarks.

     189.   Defendant’s conduct as alleged herein is likely to cause confusion, mistake,

        and deception among the general consuming public that the infringing products

        being sold, promoted, and advertised by Defendants originate from, are

        associated with, are approved by, or are otherwise authorized by Plaintiff.

     190.   Defendants, through their unlawful conduct, have usurped the value created

        by developing loyal customers of the SEBO Trademarks.

     191.   Defendants through their unlawful conduct, have irreparably damaged

        long-standing business relationships and SEBO’s reputation with the general

        consuming public, both of which SEBO has expended significant time and

        resources to develop through arduous efforts.

     192.   Defendant’s actions have been designed to cause damage to SEBO, and

        have been conducted with the intention to cause damage for an unlawful

        purpose.




                                           38 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 39 of 54




     193.   The harm caused to Plaintiff is a direct and proximate result of Defendants’

        intentional, deliberate, and willful conduct.

     194.   Plaintiff has been, and will continue to be harmed by the wrongful actions of

        Defendants. Defendant’s conduct has irreparably harmed Plaintiff, and will

        continue to do so unless enjoined by the Court.

     195.   Plaintiff has no adequate remedy at law.

     196.   Plaintiff continues to be injured in an amount that has not yet been fully

        ascertained.

     197.   As a result of Defendant’s conduct, and the harms caused by such conduct,

        SEBO is entitled to damages, including but not limited to, Defendant’s profits from

        the sale of all infringing products, actual damages, statutory damages, treble

        damages, and corrective advertising damages.

     198.   The damage caused to Plaintiff by Defendants cannot be fully measured or

        compensated for in economic terms. Such irreparable harm will continue unless

        Defendants are enjoined from such conduct.



                   COUNT VI: Common Law Trademark Infringement

     199.   Plaintiff incorporates and realleges by reference the allegations in the

        preceding paragraphs as if separately repeated here.

     200.   Plaintiff exclusively possesses valid and protectable rights in the SEBO

        Trademarks within the United States, which are inherently distinctive and/or have




                                           39 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 40 of 54




        acquired distinctiveness in connection with Plaintiff’s goods through continuous

        use, and promotion of said trademarks.

     201.   Plaintiff markets goods bearing the SEBO Trademarks in Colorado, and

        throughout the United States, and in doing so, Plaintiff has used the SEBO

        Trademarks at issue in Colorado, and throughout the United States.

     202.   Plaintiff has generated valuable goodwill in the SEBO trademarks through its

        arduous efforts.

     203.   Plaintiff has expended substantial resources in the advertising, marketing, and

        promotion of the SEBO trademarks.

     204.   The SEBO Trademarks represent the superior quality of the goods offered in

        connection with said trademarks, and the first rate level of service provided by

        SEBO and SEBO Authorized Dealers.

     205.   Defendant’s unlawful and deceptive conduct in connection with its

        unauthorized use of Plaintiff’s trademarks has caused, and will continue to cause

        confusion and deception among the purchasing public, and therefore constitutes

        common law trademark infringement under the laws of the State of Colorado.

     206.   Defendant’s unauthorized use of the SEBO trademarks has caused, and is

        likely to cause confusion, mistake, and deception among the general consuming

        public that the infringing products being sold, promoted, and advertised by

        Defendants originate from, are associated with, approved by, or are otherwise

        authorized by Plaintiff.




                                          40 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 41 of 54




     207.   Defendant’s wrongful conduct has occurred in the regular course of business,

        and with knowledge that such unauthorized copying, reproduction, and/or

        imitation of the SEBO Trademarks in advertising, promoting, and selling goods

        bearing the SEBO Trademarks would be likely to cause confusion, mistake, or

        deception.

     208.   Defendant’s unauthorized use of the SEBO trademarks in connection with

        goods that are materially different from goods bearing the SEBO Trademarks and

        authorized by SEBO to be marketing and sold to consumers in the United States,

        as described herein, would be likely to cause confusion, mistake, or deception.

     209.   Plaintiff has been and will continue to be harmed by the wrongful actions of

        Defendants. Defendant’s conduct has irreparably harmed Plaintiff, and will

        continue to do so unless enjoined by the Court. Plaintiff has no adequate remedy

        at law.

     210.   The harm caused to Plaintiff is a direct and proximate result of Defendant’s

        intentional, deliberate, and willful use of Plaintiff’s trademarks in an infringing

        manner.

     211.   Plaintiff continues to be injured in an amount that has not yet been fully

        ascertained.

     212.   As a result of Defendant’s conduct, SEBO has been harmed and is entitled to

        damages, including but not limited to, Defendant’s profits from the sale of all




                                            41 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 42 of 54




        infringing products, actual damages, statutory damages, treble damages, and

        corrective advertising damages.

     213.   Plaintiff is entitled to punitive damages because Defendants have acted with a

        conscious and deliberate disregard for the consuming public and the business

        interests of Plaintiff and without any care or concern that their conduct may be

        considered willful or wanton.

     214.   The intentional, deliberate, and willful actions of Defendants render this an

        exceptional case, entitling Plaintiff to enhanced damages and an award of

        attorney’s fees and costs associated with the action.

     215.   The damage caused to Plaintiff by Defendants cannot be fully measured or

        compensated for in economic terms. Such irreparable harm will continue unless

        Defendants are enjoined from such conduct.



                        Count VI: Unfair Business Practices Acts

     216.   SEBO incorporates and realleges by reference the allegations in the

        preceding paragraphs as if separately repeated here.

     217.   Defendant’s conduct is in direct conflict with the stated legislative purpose of

        the Colorado Unfair Practices Act, Colo. Rev. Stat. § 6-2-102 which seeks to

        prevent the destruction of fair and honest competition through unfair practices.

     218.   Defendant’s conduct constitutes the sale of merchandise with the intent to

        destroy competition of any regular established dealer in such product or service,




                                           42 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 43 of 54




        or to prevent the competition of other persons or corporations that in good faith

        intend on and attempt to become a dealer, under Colorado Unfair Practices Act,

        Colo. Rev. Stat. § 6-2-103.

     219.   Defendants are personally responsible, as directors, officers, or agents, of

        their firms or corporations, for the wrongful actions, which are of an intentional

        and willful nature, under Colorado Unfair Practices Act, Colo. Rev. Stat. § 6-2-104.

     220.   Defendants have advertised goods which they are not able to supply to the

        consuming public in pursuance of such advertisement, in violation of Colorado

        Unfair Practices Act, Colo. Rev. Stat. § 6-2-114.

     221.   As a result of Defendant’s conduct, SEBO has been harmed and is entitled to

        damages, including but not limited to, Defendant’s profits from the sale of all

        infringing products, actual damages, statutory damages, treble damages, and

        corrective advertising damages.

     222.   The damage caused to Plaintiff by Defendants cannot be fully measured or

        compensated for in economic terms. Such irreparable harm will continue unless

        Defendants are enjoined from such conduct.



         COUNT VII: Colorado Consumer Protection C.R.S. §§ 6-1-101 ET SEQ

     223.   SEBO incorporates and realleges by reference the allegations in the

        preceding paragraphs as if separately repeated here.




                                           43 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 44 of 54




     224.   Defendants in the course of their regular business, have knowingly passed off

        the Infringing Products as the ‘genuine’ version of products from SEBO and

        bearing the SEBO Trademarks, and in a misleading and deceptive manner that

        Defendants are affiliated with SEBO, and that such conduct is approved by, or

        otherwise authorized by Plaintiff.

     225.   Defendants in the course of their regular business, have, by selling,

        promoting, marketing, and advertising the infringing products, knowingly made a

        false representation as to the source, sponsorship, or approval of the infringing

        products.

     226.   Defendants in the course of their regular business have, by selling, promoting,

        marketing, and advertising the infringing products, knowingly made a false

        representation as to their affiliation, connection, or association with SEBO, and

        sponsorship or approval by SEBO.

     227.   Defendants in the course of their regular business have negatively impacted

        the general consuming public and potential purchasers of goods bearing the

        SEBO Trademarks from Authorized SEBO Dealers.

     228.   Defendants, in the course of their regular business have, by selling,

        promoting, marketing, and advertising the Infringing Products made a false

        representation as to the characteristics, benefits, or alterations, of goods.




                                             44 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 45 of 54




     229.   Defendants, in the course of their regular business have, by selling,

        promoting, marketing, and advertising the Infringing Products, disparaged the

        goods of SEBO by false or misleading representations of fact.

     230.   Defendants, in the course of their regular business have, by selling,

        promoting, marketing, and advertising the Infringing Products, made false or

        misleading statements of fact concerning the price of goods, or the reasons for,

        existence of, or amounts of price reductions.

     231.   Defendants have advertised or otherwise represented goods as warranteed

        without clearly and conspicuously disclosing material conditions or limitations in

        the warranty which are imposed by the guarantor.

     232.   Plaintiff in the course of their business has been injured as a result of the

        deceptive trade practices of Defendants.

     233.   Defendant’s actions constitute prima facie evidence of the intent to injure a

        competitor or substantially lessen competition.

     234.   Absent injunctive relief, Defendants are likely to continue offering for sale,

        selling, marketing, advertising, and promoting the Infringing Products. Such

        conduct will cause continued and irreparable harm to SEBO.

     235.   The conduct discussed in the aforementioned paragraphs has been carried

        out in bad faith.




                                            45 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 46 of 54




     236.   Defendant’s violations of C.R.S. §§ 6-1-101 et seq. entitle SEBO to recover

        damages including, but not limited to, actual damages, attorneys’ fees, and treble

        damages.



                              COUNT VIII: Unjust Enrichment

     237.   SEBO incorporates and realleges by reference the allegations in the

        preceding paragraphs as if separately repeated here.

     238.   Defendants through their infringing and unlawful conduct, have used the

        substantial goodwill and consumer recognition inherent in Plaintiff’s trademarks to

        promote and unjustly enrich their businesses, at the expense of Plaintiff.

     239.   Defendants through their infringing and unlawful conduct, have benefited

        financially, and are likely to continue benefiting and profiting, by misleading

        consumers into believing that Plaintiff and its trademarks are associated with

        Defendants, and that Plaintiff has authorized or sponsored the conduct of

        Defendants in any manner.

     240.   Defendant’s conduct of an infringing nature has resulted in Defendants

        receiving the benefit of a direct financial profit at the expense of Plaintiff.

     241.   Defendant’s infringing conduct has been improper, misleading, and deceitful.

     242.   Defendants have acted willfully in their quest to enrich themselves at Plaintiff’s

        expense.




                                             46 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 47 of 54




     243.     The circumstances surrounding Defendant’s conduct would make it unjust for

        Defendants to retain the benefits that it wrongfully received at Plaintiff’s expense.

     244.     The harms caused to Plaintiff are a direct and proximate result of Defendant’s

        intentional, deliberate, and willful use of Plaintiff’s trademarks in an infringing

        manner.

     245.         Plaintiff continues to be injured in an amount that has not yet been fully

        ascertained.

     246.     Plaintiff is entitled to recover for the benefits that Defendants have received at

        Plaintiff’s expense, including disgorgement of all profits that Defendants received

        as a result of Defendant’s infringing conduct.



                                         PRAYER FOR RELIEF

  WHEREFORE, SEBO seeks the following relief:

     a. A judgement that Defendants, their officers, directors, agents, successors, and

        assigns have:

            i.       Violated 15 U.S.C § 1114 and other statutory and common law authority by

                    infringing upon the SEBO trademarks; and

            ii.      Violated 15 U.S.C. § 1125 (a)(1)(A) and other statutory and common law

                    authority through false designation of origin, false or misleading

                    descriptions or representations of fact, in a manner that is likely to cause

                    confusion, mistake or deception among the purchasing public as to the




                                                 47 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 48 of 54




                affiliation, connection or association of Defendants with Plaintiff and the

                SEBO Trademarks in a willful manner.

         iii.   Violated 15 U.S.C. § 1125 (a)(1)(B) and other statutory and common law

                authority through commercial advertising and promotion which

                misrepresents the nature, characteristics, or qualities of the goods sold by

                Defendants, and Defendant’s commercial activities, and passing off in a

                willful manner.

         iv.    Engaged in unfair competition by causing confusion among the purchasing

                public as to the source of the goods sold by Defendants and sponsorship,

                approval, affiliation, or connection with Plaintiff and the SEBO trademarks.

          v.    Violated the Colorado Unfair Practices Act, Colo. Rev. Stat. § 6-2-102 as a

                result of destruction of fair and honest competition through unfair practices.

         vi.    Violated the Colorado Consumer Protection Act C.R.S. §§ 6-1-101 ET SEQ

                through their actions in knowingly passing off infringing products as

                genuine, creating a false representation as to the source, sponsorship, or

                approval of infringing products, knowingly making a false representation as

                to their affiliation, connection, or association with SEBO, making a false

                representation as to the characteristics of goods, disparaging the goods of

                SEBO by false or misleading representations of fact, making a false or

                misleading statement of fact concerning the price of goods, representing

                goods as having a warranty backed by SEBO without clearly and




                                            48 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 49 of 54




                conspicuously disclosing exclusions and restrictions from said warranty,

                and injuring Plaintiff as a result of such conduct.

         vii.   Used the substantial goodwill and consumer recognition inherent in the

                SEBO Trademarks to promote and unjustly enrich their businesses.

     b. That, pursuant to 15 U.S.C. § 1116, Defendants and their owners, agents,

        successors, and assigns, as well as those persons in active concert or

        participation therewith be jointly and severally enjoined throughout the world from:

           i.   Infringing upon the SEBO Trademarks in any manner;

          ii.   Manufacturing, distributing, marketing, advertising, selling, promoting, or

                otherwise using the SEBO Trademarks, or any confusingly similar

                trademarks; and

         iii.   Using any false designation of geographic origin, engaging in conduct that

                is likely to create a false association or connection with SEBO, or create a

                false impression that SEBO endorses, sponsors, or otherwise authorizes

                such conduct; and;

         iv.    Unfairly competing against SEBO in any manner;

          v.    Destroying fair and honest competition through unfair practices.

         vi.    Using the SEBO Trademarks in any promotional material or any other

                manner, on the internet or other sales channels, or in any capacity

                whatsoever.




                                            49 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 50 of 54




         vii.   Holding themselves out as an Authorized SEBO Dealer, licensee, or

                authorized user of the SEBO Trademarks in any manner; and

     c. That Defendants be ordered to immediately remove all internet listings which

        violate federal law, state law, and common law through their illegal and infringing

        marketing, advertising, and sale of products as described herein.

     d. That, pursuant to 15 U.S.C. § 1117 and state law, SEBO be awarded such

        damages as are allowed under the Lanham Act and state law, including but not

        limited to actual damages, statutory damages, Defendant’s profits and treble

        damages;

     e. Order an accounting of all listings, sales, profits, and advantages realized by

        Defendants from their conduct constituting trademark infringement, false

        designation of origin, unfair competition and other violations of federal law, state

        law, and common law, and award treble damages pursuant to 15 U.S.C. § 1117(a)

        based on the willful nature of Defendant’s conduct,

     f. That Defendant’s conduct was and continues to be with knowledge and bad faith,

        and all other circumstances which the court finds the warranting of treble

        damages,

     g. That this case be declared an exceptional case pursuant to 15 U.S.C. § 1117 and

        state law, as a result of the willful and deliberate nature of Defendant’s actions of

        trademark infringement, false designation of origin, and unfair competition

        thereby entitling Plaintiff their reasonable attorneys’ fees;




                                            50 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 51 of 54




     h. That Plaintiff be awarded their costs and expenses of this action;

     i. That Plaintiff be awarded punitive damages in an amount to be determined by the

        trier of fact for the willful and deliberate nature of Defendant’s conduct of

        trademark infringement and unfair competition, pursuant to common law; and

     j. Order Defendants to recall from all sales channels, channels of distribution, and

        all other outlets, all goods, product packaging, advertisements, promotional

        materials, product displays, and all other manner of marketing, distribution, and

        sale, the dispensing and conveyance of which would violate the injunction herein

        requested by Plaintiff;

     k. Order Defendants to deliver to Plaintiff all goods, product packaging,

        advertisements, promotional materials, product displays, and all other manner of

        marketing, distribution, and sale, the dispensing and conveyance of which would

        violate the injunction herein requested by Plaintiff;

     l. An accounting of all domain names owned by Defendants, and a requirement that

        Defendants assign and transfer all domain names that include Plaintiff’s

        trademarks, confusingly similar trademarks to that of Plaintiff’s trademarks, and

        any domain names that would dilute Plaintiff’s trademarks in any manner;

     m. That SEBO be awarded corrective advertising damages and all other damages

        arising from the unlawful and unauthorized marketing and advertising of the

        Infringing Products;




                                            51 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 52 of 54




     n. Order Defendants to pay for and cause to be distributed to all relevant parties,

        including Plaintiff’s distributors, resellers, authorized dealers, and other relevant

        parties, and Defendant’s distributors, resellers, and other affiliated parties, a

        notice that advises said companies and persons of Defendant’s trademark

        infringement, false designation of origin, unfair competition and other violations of

        federal and state law and advises of the issuance and content of the injunction

        herein requested by Plaintiff;

     o. Order that pursuant to Section 34(a) of the Lanham Act, 15 U.S.C. § 1116(a),

        Defendant’s shall file with the court and provide to Plaintiff via email and certified

        postal mail within thirty (30) days of the issuance of an order granting an

        injunction, or such extended period as the court may direct, a report stating under

        oath, the details and manner by which Defendants have complied with said

        injunction;

     p. That Plaintiff be awarded such other damages that the Court deems appropriate

        based on Defendant’s conduct;

     q. All other just and proper relief on to which Plaintiff is entitled.



  Dated: September 19, 2019                   Respectfully submitted,
                                              s/Jeffrey Sturman
                                              Jeffrey Sturman
                                              Sturman Law, LLC
                                              PO Box 371706
                                              Denver, CO 80237
                                              (720) 772-1724



                                             52 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 53 of 54




                                     federal_court_docket@sturmanlaw.com
                                     Attorney for Plaintiff SEBO America, LLC




                                    53 of 54
Case 1:19-cv-02382-RM-STV Document 17 Filed 09/19/19 USDC Colorado Page 54 of 54




                                CERTIFICATE OF SERVICE

         I hereby certify that on September 19, 2019, a true and correct copy of the

  foregoing was filed with the Clerk of Court, to be served via the Court's ECF system on

  all counsel of record.



  Dated: September 19, 2019                Respectfully submitted,
                                           s/Jeffrey Sturman
                                           Jeffrey Sturman
                                           Sturman Law, LLC
                                           8700 E Jefferson Ave.
                                           #371706
                                           Denver, CO 80237
                                           (720) 772-1724
                                           federal_court_docket@sturmanlaw.com
                                           Attorney for Plaintiff BilliardBush LLC




                                           54 of 54
